 16DUNCAN FOUNDRY & MACHINE WORKSDuncan Foundry&Machine Works, Inc.andUnitedSteelworkers of America,AFL-CIO. Case 14-CA-5216August 20, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND BROWNOn February 10, 1970, Trial Examiner GeorgeA. Downing issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practices,and recommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Trial Examin-er'sDecision, together with a supporting brief, andthe Charging Party filed a brief in support of theTrial Examiner's Decision and in opposition to theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations' ofthe Trial Examiner .2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby adopts as its Order the Recom-mended Order of the Trial Examiner, and orders'In order to insure that the employees in the appropriate unit willbe accorded the services of their selected bargaining agent for the periodprovided by law, we shall construe the initial year of certification asbeginning on the date the Respondent commences to bargain in goodfaithwith the Union as the recognized bargaining representative in theappropriate unit SeeMar-Jac Poultry Company, Inc.,136 NLRB 785,Commerce Company d/b/a Lamar Hotel,140NLRB 226, 229, enfd328 F 2d 600 (C A. 5), cert. denied 379 US 817,Burnett ConstructionCompany,149 NLRB 1419, 1421, enfd 350 F2d 57 (C A 10)'The Board has reviewed the record in Cases 14-RC-5787 and 14-RM-327, and finds, contrary to the Respondent's contention, that theRegional Director's Supplemental Decision overruling all objections tothe election, and 180 of the 186 challenged ballots, without a hearing,was correctthat the Respondent, Duncan Foundry & MachineWorks, Inc., Alton,Illinois,its officers, agents, succes-sors,and assigns,shall take the action set forth inthe Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A. DOWNING, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, was heard at St. Louis, Missouri, on December9, 1969. The complaint, which issued on October 7, 1969,on a charge filed and served on August 1, alleged inbrief that Respondent engaged in unfair labor practicesproscribed by Section 8(a)(1), (3), and (5) of the Actby refusing to bargain with the Charging Union as thecertified representative in a unit of Respondent's employeeson and after June 11, 1969, and by refusing to pay toreturning economic strikers the same vacation pay as non-strikers.Respondent by answer denied the unfair laborpractices as alleged.I hereby grant the General Counsel's motion (unopposed)to correct the transcript herein by changing the word"election" to "legal action" at page 15, line 15. I alsograntRespondent's unopposed motion to complete therecord herein by incorporating some 24 documents as apart of General Counsel's Exhibit 5.Upon the entire record in the case and from my observa-tion of the witnesses I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGS;THE LABORORGANIZATIONINVOLVEDIfind on admittedallegationsof the complaint thatRespondentisengagedin commerce within themeaningof Section 2(6) and (7) of the Act and that the ChargingUnion is a labor organization within the meaning of Section2(5). See also prior findings to that effectinDuncanFoundry& Machine Works, Inc., 176NLRB No. 31.II.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesFollowing an earlier certification in 1966 and unsuccessfulnegotiations for a contract, Steelworkers called a strikeon January 29, 1967, which continued until January 31,1968. Representation proceedings which began on September13, 1967, in Cases 14-RC-5787 and 14-RM-327 (officiallynoted herein) resulted ultimately in a new certificationof Steelworkers by theRegionalDirector on December4, 1968.Admitting by answer that it refused to bargain as allegedin the complaint, Respondent averred that the certificationwas invalid because the Regional Director failed to conducta proper investigation of the status of some 160-odd strikerswhose ballots were challenged in the election of January26-28, 1968, refused to permit a hearing on said challenges,and erroneously overruled them.185 NLRB No. 2 DUNCAN FOUNDRY & MACHINE WORKS17The 8(a)(3) allegations of discrimination in vacationpay to recalled economic strikers involved simply a continua-tion of the same practice which the Board found to beunlawful in an earlier unfair labor practice proceedinginCase 14-CA-4608, 176 NLRB No. 31,supra(decidedMay 29, 1969), also officially noted herein.B The 8(a)(5) AllegationsRespondent's defense in this case is a frontal attackon the Regional Director's rulings on many of the challengedballots in the representation proceedings,Respondent'sattempts to review which, as later noted, the Board repeated-ly rejected. Thus, Respondent's attorney acknowledged atthe hearing that his position on the challenged ballotsand the objections was the same as it was before theRegional Director, candidly admitted he was attemptingto obtain review of the Regional Director's decision despitethe Board's denials of his earlier requests, and concededfurther that the Trial Examiner was precluded under Boarddecisions from making such review.See Rules and Regula-tions, Section102.67(f).Indeed, review of the lengthy and voluminous representa-tion proceedings shows that Respondent repeatedly raisedbefore the Regional Director and the Board the same issuesconcerning voter eligibility and challenged ballots as arerenewed in the present proceeding. As early as the represen-tation hearing on October 18, 1967, Respondent raisedbefore the Hearing Officer many of theissueson votereligibility and, when the Hearing Officer ruled the evidenceirrelevant,Respondent immediately filed with the RegionalDirector a request for special permission to appeal andon October 25 it filed its posthearing brief renewing itscontention that voter eligibility should be determined priorto the election.On October 30 the Regional Director issued his Decisionand Direction of Election,sustaining the Hearing Officer'srulings.On November 9, 1967, Respondent filed with theBoard its request for review of the Regional Director'sDecision. On November 25 the Board denied the requestfor review on the ground that it raised no substantialissues warranting review.Following the election on January 26, 27, and 28, 1968,Respondent filed on February 2 its objections to conductaffecting the results of the election and on April 5, 1968,itfiled a statement of position on the challenged ballotsand sought a hearing.On June 5,1968, the RegionalDirector issued a lengthy supplemental decision of some64 pages in which it consideredseriatimall of Respondent'sobjectionsand allof the challenged ballots. He overruledthe objections to the conduct of the election, sustainedchallenges to six ballots,overruled all remaining challenges,and ordered that the latter ballots be opened and counted.On July 15 Respondent filed with the Board a lengthyrequest for review in some 26 pages in which it outlinedits contentions concerning the Regional Director's refusalto grant a hearing and the alleged deprivation of dueprocess. The request also contained Respondent's conten-tions concerning the alleged errors in the Regional Director'srulings on challenged ballots and concluded with a requestthat the Board order a hearing on the challenges or thatin the alternative the Board reverse the Regional Directorand sustain the challenges to the ballots of all the strikers.On October 11, 1968, the Board denied Respondent'srequest for review on the ground that it raised no substantialissues warranting review. On November 11, 1968, Respond-ent filed its petition for reconsideration by the Board,a document of some 24 pages.On December 4, 1968, the Regional Director issueda second Supplemental Decision and Certification of Repre-sentative.The decision recited the results of tallying thechallenged ballots formerly ordered to be opened and count-ed and contained a revised tally which listed the interveningEmployer Association with having received 166 votes andSteelworkers with 174 and with four other votesas beingcast against the participating labor organizations. The deci-sionconcluded with a certification of Steelworkers as thebargaining representative.On July 1, 1969, the Board denied Respondent's motionfor reconsideration as lacking in merit.The latter action constituted a final disposal of all issuesinvolved in the representation proceeding, for under Section102.67(f) of the Board's Rules and Regulations denial ofthe requests for review constituted an affirmance of theRegional Director'saction and precluded litigating suchissues in any elated subsequent unfair labor practice pro-ceeding.' And;iR'the Board is bound by its own prior determi-nation in the representation proceeding in the absence ofnew discovered evidence."BaumritterCorporationv.N.L.R.B.,386 F.2d 117, 121 (C.A. 1); see alsoPittsburghPlate Glass Company v. N. L. R. B.,313 U. S. 146.There remains the question whether alleged newly discov-ered evidence on which Respondent made an offer of proofwas relevant on the issue of voter eligibility and was suchas to require reversal of the Regional Director's findings.The bulk of Respondent's contentions before the RegionalDirector went to the point that the strikers were no longeritsemployees at the time they voted in the election inJanuary 1968 because (1) they had been permanentlyreplaced or their jobs permanently eliminated; (2) becausethey had obtained permanent employment elsewhere; (3)because they had made applications for permanent employ-ment elsewhere, representing they had resigned their employ-ment; or (4) because they had voluntarily and in writingresigned from employment and abandonedthe strike. TheRegional Director's Supplemental Decision of June 5, 1968,after reciting a full and complete investigation of Respond-ent's claims, set forth in detail the evidence which wassubmitted by the parties during the investigation concerningeach of the strikers individually and concluded with afinding on each.Respondent contends however that at least some of theevidence on which it now relies is newly discovered. Itsoffer of proof showed however that all its offers of employ-ment to strikers were made long after the election of1968 and that all except three, which were made in lateMarch 1968, occurred during a period beginning aroundApril 17, 1969, and ending September 12, 1969. Refusals'The record in the representation case is of course a part of theentire record in enforcement or review proceeding before the court ofappeals SeeSec 9(d) of the Act 18DECISIONSOF NATIONALLABOR RELATIONS BOARDof reinstatement subsequent to the election do not establishthat the employeeneverintended to return, particularlysince down to the present date Respondent has continuedto discriminate against returning strikers. See 176 NLRBNo. 31, and section C,infra.Indeed,many employeesmay still be unwilling to return to work until such timeas Respondent's unfair labor practices are properly reme-died, and a refusal to return would not result in lossof employment status. Cf.Southwestern Pipe Inc.,179 NLRBNo. 52. Furthermore, the fact that many strikers obtainedother employment during and after the strike did not rebuttheir employee status as of the time of the election asfound by the Regional Director.National Gypsum Company,133NLRB 1492, 1493.1 Neither did the securing of quitslips or the submission of oral or written resignations inorder to work at other jobs constitute an abandonmentof their status as strikers or as Respondent's employeesat the time of the election.S & M Manufacturing Company,165 NLRB No. 59.In sum,to the extent that Respondent's offer includednewly discovered evidence it was either irrelevant to thestatus of the strikers as employees at the time of theelection or it went to the same matters which were coveredby the Regional Director's investigation and which wererejected in his decision.Finally it is also to be noted that to 1#ie extent thatRespondent sought by its offer to buttress its earlier showingconcerning an alleged permanent reduction of its laborforce, such claims were considered and rejected by theBoard in the prior unfair labor practice case, 176 NLRBNo. 31, at footnote 1.I therefore conclude and find that Respondent refusedto bargain with the Union on and after June 11, 1969,as alleged in the complaintC. The 8(a)(3) AllegationsNo substantial issue is presented concerning the discrimi-nation against returning strikers in failing to apply tothem the same vacation plan as it did to nonstriking employ-ees, for the evidence showed that Respondent's conductin this regard was simply a continuation of that whichwas found violative of the Act in the earlier unfair laborpractice proceeding, 176 NLRB No. 31,supra.See sectionA, supra.As Respondent's brief offers no defense of itsaction it is assumed that its contentions are the sameas those which it advanced to, and which were fully adjudi-cated by, the Board and found to be without merit.I therefore conclude and find as alleged in the complaintthat Respondent, by failing and refusing to apply to return-ing strikers, since on or about May 1, 1969, the samevacation plan as it did to nonstriking employees, discriminat-ed against the strikers in violation of Section 8(a)(3) and(1) of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:'Indeed, a failure to seek other employment after the strike wasterminated would have seriously prejudiced any backpay claims for strikerswho may have been discriminatorily denied reinstatementCONCLUSIONS OF LAW1.All production and maintenance employees includingcast clerks, sample clerks and foundry department produc-tion clerks, janitors, and work leaders at Respondent'sAlton, Illinois, facility, excluding guards, office and costclerk employees, officials, foremen, professional employees,and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.2.At all times on and after January 28, 1968, theUnion has been the certified bargaining representative ofRespondent's employees in the aforesaid unit.3.By refusing to bargain with the Union on and afterJune 11, 1969, as the exclusive representative of its employeesin said unit, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.4.By discriminating against returning strikers in refusingto apply to them the same vacation plan and to makethe same vacation payments as it did to nonstriking employ-ees,Respondent engaged in unfair labor practices proscribedby Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in conduct viola-tiveof the Act, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actionas outlined below which I find necessary to remedy andto remove the effects of the unfair labor practices andto effectuate the policies of the Act.The complaint allegations concerning discrimination inthe payment of vacation benefits to nonstrikers coveredconduct beginning on or about May 1, 1969, and GeneralCounsel and Union seek a remedy for that period similarto that adopted by the Board in 176 NLRB No. 31,supra.My Recommended Order will therefore include arequirement thatRespondent pay to all strikers whoreturned to Respondent's employ on and after May 1,1969, or who may hereafter return, vacation pay computedin the same manner as with all other nonstriking employees,togetherwith interest thereon at the rate of 6 percent'per annum.Isis Plumbing & Heating Company,138 NLRB'716.Upon the foregoing findings of fact and conclusionsof law, and the entire record and pursuant to Section10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERDuncan Foundry and Machine Works, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union asthe certified bargaining representative of its employees in,the bargaining unit as found above.(b)Discriminating against returning strikers in refusingto apply to them the same vacation plan and to makethe same vacation payments as it did the nonstriking employ- DUNCAN FOUNDRY & MACHINE WORKSees,or in any other manner discriminating against thembecause of their engaging in concerted activities for mutualaid or protection(c) In any like or similar manner interfering with,restrain-ing,or coercing its employees in the exercise of theirrights to self-organization,to form labor organizations,to join or assistUnited Steelworkers of America, AFL-CIO, or any other labororganization, to bargaincollectivelythrough representatives of their own choosing,or to engagein other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrainfrom any or all such activities except to the extent providedin Section8(a)(3) of the Act.2. Takethe following affirmative action:(a) Bargain collectively upon request with United Steel-workers of America,AFL-CIO,concerning rates of pay,wages,hours of employment,or other conditions of employ-ment of its employees in the bargaining unit above foundand, if an understanding is reached,embody such under-standing in a signed agreement.(b)Pay to all striking employees who returned to itsemploy on and after May 1, 1969, or who may hereafterreturn, vacation pay computed in the manner as with allother nonstriking employees,together with interest thereonat the rate of 6 percent per annum.Isis Plumbing&HeatingCo., 138NLRB 716(c) Post in its offices andplant at Alton,Illinois, copiesof the notice attached hereto marked"Appendix."'Copiesof said notice,on forms providedby theRegional Directorfor Region14 shall,after being duly signed by Respondent'srepresentative,be posted by it upon receipt thereof andbemaintainedby it for 60consecutive days thereafterin conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered, defaced,or coveredby anyother material.(d) Notify theRegional Director for Region 14 in writingwithin 20 days from the receipt of thisDecision,whatstepsRespondent has takento comply herewith.4'In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and Recommended Orderherein shall,as provided in Section 102 48 of the Rules and Regulations,be adopted by the Board and become its findings,conclusions and order,and all objections thereto shall be deemed waived for all purposesIn the event that the Board'sOrder is enforced by a Judgment ofa United States Court of Appeals,the words in the notice read "Postedby Order of the National LaborRelations Board" shall be changedto read "Posted Pursuant to a Judgment of the United States Courtof Appeals Enforcing an Order of the National Labor Relations Board4In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Directorfor Region 14, in writing, within 10 days from the date of this Order,what steps Respondent has taken to comply herewith."APPENDIX19NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargaincollectivelywithUnited Steelworkersof America, AFL-CIO, as theexclusive representative of our employees in the bargain-ing unit described below.WE WILL NOTdiscriminate against returningstrikersin refusing to apply to them the same vacation planand to make the same vacation payments as we didto nonstriking employees.WE WILLNOT in any like or related manner,interferewith,restrain or coerce our employees in the exerciseof their rights to self-organization, to formlabor organi-zations, to join or assist United Steelworkers ofAmerica,AFL-CIO,or any other labor organization,to bargaincollectivelythrough representativesof theirown choosing or to engage in other concerted activitesfor the purpose of collective bargaining or other mutualaid or protection, or to refrainfrom any orall suchactivities except to the extent provided in Section 8(a)(3)of the Act.WE WILL pay to all striking employees who returnedto our employ on and after May 1, 1969, or whomay hereafter return, vacation pay computed in thesame manner as with all other nonstriking employeestogether with interest thereon at the rate of 6 percentper annum.WE WILL bargain collectivelyupon request withUnited Steelworkers of America, AFL-CIO, as theexclusive representativeof our employeesin the bargain-ing unit described below concerning ratesof pay,wages,hoursof employmentand otherconditions of employ-ment and, if an understanding is reached, we willembodysuch understanding in a signed agreement.The bargainingunit is:All productionand maintenance employees includ-ing cast clerks, sample clerksand foundry depart-ment productionclerks, ,janitors,and work leadersat our Alton,Illinois,facility,excluding guards,officeand costclerk employees, officials,foremen,professional employees, and supervisorsas definedin the Act.All our employees are free to become and remain, orto refrain from becoming or remaining, members of theabove-named or any other labor organization, except tothe extent provided in Section 8(a)(3) of the Act.DUNCAN FOUNDRY ANDMACHINE WORKS, INC.(Employer)DatedBy(Representative)(Title) 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is an official notice and must not be defaced byAny questions concerning this notice or compliance withanyone.its provisions, may be directed to the Board's Office, 1040This notice must remain posted for 60 consecutive daysBoatmen's Bank Building, 314 North Broadway St. Louis,from the date of posting and must not be altered, defaced,Missouri 63102, Telephone 314-622-4167or covered by any other material.